Citation Nr: 0508774	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  96-42 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder; and if so, whether the reopened claim should 
be granted.

2.  Entitlement to a rating in excess of 50 percent for 
arthroplasty of the left shoulder.

3.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability due to service-
connected disability.


REPRESENTATION

Appellant represented by:	Joseph J. O'Neill, Attorney at 
Law




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from June 1960 to January 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating determination of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania.  The 
RO, in pertinent part, determined that new and material 
evidence adequate to reopen the claim for service connection 
for a back condition had not been submitted.

This matter also arises from a January 1998 rating decision 
wherein the ROIC confirmed and continued a 50 percent 
disability evaluation for a left shoulder arthroplasty and 
denied entitlement to a total disability rating for 
compensation purposes based upon individual unemployability 
(TDIU).  

The veteran presented testimony at a personal hearing at the 
RO in October 1996.  A copy of the transcript is attached to 
the claims file.  

During the pending appeal, the RO apparently determined that 
new and material evidence had been submitted to reopen the 
claim, and decided the claim on the merits as indicated in 
the supplemental statement of the case (SSOC) issued in 
November 2002.  The Board has a jurisdictional responsibility 
to consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board.  Jackson v. Principi, 265 F. 3d 
1366 (Fed. Cir. 2001).  Therefore, although the VAROIC in 
Philadelphia reopened the claim, the issue before the Board 
is as stated on the first page of the present decision.

The appeal is REMANDED to the ROIC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

The veteran had been scheduled for a Travel Board hearing in 
Philadelphia in January 2005, but neither he nor his attorney 
appeared for the hearing.  In a subsequent letter, the 
veteran's attorney requested that the hearing be rescheduled.  
After a review of his request, the undersigned Veterans Law 
Judge found that good cause had been demonstrated, and his 
motion for a new hearing date was granted.  Therefore, the 
Board finds that this matter should be REMANDED to schedule 
the veteran for a Travel Board hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the ROIC for the following: 

The appellant should be scheduled to 
appear at a hearing at the ROIC before a 
Veterans Law Judge of the Board as soon 
as it may be feasible.  Appropriate 
notification should be given to the 
appellant and his representative, and 
such notification should be documented 
and associated with the claims folder.  
The appellant is free to modify his 
hearing request if he so desires, but 
must provide the ROIC with a timely 
response for scheduling purposes.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).


